Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions (Election by Original Presentation)
It is noted that Election by Original Presentation is not limited to claim amendments relative to the originally presented claims.  See MPEP 819 in which the examiner may permit a shift in claim scope (e.g. from one invention to another).  In the present application, the examiner has permitted a shift in claim scope from the originally filed claims to the currently pending claims.   Furthermore, MPEP 821.03 states “Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145” (emphasis added to highlight the fact that the broader term “previously claimed” is referenced instead of  “originally presented”).  
The pending claims have been so heavily amended by the Reply filed 23 November 2021 that they amount to newly submitted claims.  See claim 1 in which nearly a whole page of limitations were deleted in favor of a bevy of new limitations.  Amended/newly submitted claims 1, 2, 5-7, 16, 19, 22, 23, 26, and 32-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The original claims (Invention A) were directed to controlling a UAV based on location point information (aka geographic location waypoints) that are used to control the UAV along with associated angle data for controlling the camera angle.  This 
In an apparent change in strategy, Applicant filed an RCE with heavy amendments to independent claim 1 that result in a claimed method that determines an image scope for panorama imaging in which starting and terminating points input by a user on a control interface determine a rectangle defining an imaging scope used to control panorama imaging (Invention B).   Newly filed claims 32-36 elaborate upon this independent and distinct panorama imaging scope Invention B.
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions do not overlap in scope because the panoramic imaging scope Invention B includes additional limitations of determining starting/termination points that are used to determine imaging scope for the panorama imaging having a boundary defined by the points, a straight line connecting the points being a diagonal of the rectangle and controlling the device to perform the panorama imaging based on the imaging scope.  Furthermore, wholly independent and distinct portions of the instant specification support Inventions A and B.  Applicant identifies Figs. 22-29 and [0077]-[0079] as supporting Invention B.  See Page 10 in the Reply filed 23 November 2021.  In contrast, Fig. 14 and [0073]-[0074] are identified by Applicant as supporting Invention B.   See pg. 13 of Reply filed 21 December 2020.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
The inventions require a different field of search because they involve different search strategies or search queries.  The search terms and strategies for identifying art teaching Invention B involves graphical user interface inputs creating rectangles that define a panoramic imaging extent which are wholly different strategies than previously pursued for Invention A. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1, 2, 5-7, 16, 19, 22, 23, 26, and 32-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 23 November 2021 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. There are no  remaining claims readable on the elected invention.
 	Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) 
An available option for Applicant is to file a Divisional Application to pursue the Invention B claims.  As demonstrated above, an RCE is not an appropriate procedure to pursue claims directed to an independent and distinct invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486